DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waitesmith (US Publication 20100132731) and further in view of Telwar (US Publication 20160262528).
In regards to Claim 1, Waitesmith teaches an applicator brush (Waitesmith [0023], Figure 2-5 brush 10) for applying a cosmetic, make-up or care product to human keratin materials (Waitesmith [0023], “…eyeliner, eyeshadow…”), comprising a handle (Waitesmith [0026], Figure 2 handle 30) which extends along a longitudinal axis and, at the distal end thereof, an applicator head (Waitesmith [0031], Figure 2 head 50) having distal (Waitesmith [0031], Figure 2 head 50 tip side) and proximal ends (Waitesmith [0031], Figure 2 head 50 neck side) and carrying a tuft of bristles (Waitesmith [0034], Figure 2 bristles 60), the free ends of which define an applicator surface (Waitesmith [0034], Figure 3 surface 62), in which the application head extends along a longitudinal axis (Waitesmith [0032], Figure 9 head angle) that is not parallel to the longitudinal axis of the handle, and wherein the tuft of bristles is arranged such that the transverse dimension of the applicator surface increases toward the distal end of the applicator head passing through a maximum, before decreasing from the location at which the transverse dimension is maximum towards the distal end, the maximum of the transverse dimension of the applicator surface being closer to the proximal end of the applicator head than to the distal end thereof (Waitesmith [0033], Figure 5 head 50 “shape and outer perimeter size of the head 50 further preferably mimic the outer perimeter of the bundle of fibers 60”). 
Waitesmith is silent to an applicator surface that is convex towards the outside. 
Telwar is in the same field of endeavor as the application and teaches an applicator surface that is convex towards the outside (Telwar [0018], Figure 2 surface of brush 120). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the applicator brush as taught by Waitesmith with an applicator surface that is convex towards the outside (Telwar [0018], Figure 2 surface of brush 120) since such a modification would provide the predictable result of optimizing the application surface for applying the cosmetic product.
In regards to Claim 2, Waitesmith in view of Telwar teaches the tuft of bristles (Waitesmith [0034], Figure 2 bristles 60) is arranged on the opposite side to the depression of the bend (Waitesmith [0034], Figure 4 bristles opposite plane of head 50) formed by the applicator head and the handle when the brush is viewed from the side.
In regards to Claim 3, Waitesmith in view of Telwar teaches an axis along which the applicator head extends forms (Waitesmith [0028], Figure 4 axis of neck 40 which would be considered part of the head), with the longitudinal axis of the handle (Waitesmith [0028], Figure 4 axis of the handle 30), an angle between 15 degrees and 45 degrees (Waitesmith [0028], Figure 4 angle of 30 degrees). In other embodiments of Waitesmith (Waitesmith [0032], Figure 9), the head itself can also be angled along a different axis from the handle axis.
In regards to Claim 4, Waitesmith in view of Telwar teaches the transverse dimension of the applicator head increases towards the distal end thereof, passing through a maximum, before decreasing from the location at which the transverse dimension is maximum towards the distal end (Waitesmith [0031 and 0033], Figure 5 head 50 with view directed towards the leaf/teardrop shaped head).
In regards to Claim 5, Waitesmith in view of Telwar teaches an applicator brush as described in the rejection of Claim 1. Telwar further discloses the convexity of the brush is formed by bristles of different lengths arranged such that the applicator surface is convex towards the outside (Telwar [0013 and 0015] and Claim 1, Figure 2 brush 120).
In regards to Claim 6, Waitesmith in view of Telwar teaches an applicator brush with a convex surface as described in the rejection of Claim 1. Telwar discloses providing the convexity in all radial directions of the brush (Telwar [0018], Figure 2 surface of brush 120) to provide the convex shape. Having a brush with this type of convexity would result in at least one of the axes that the applicator surface is convex about an axis being perpendicular to the longitudinal axis of the applicator head.
In regards to Claim 7, Waitesmith in view of Telwar teaches an applicator brush as described in the rejection of Claim 1. Telwar discloses providing the convexity in all radial directions of the brush (Telwar [0018], Figure 2 surface of brush 120) to provide the convex shape. Having a brush with this type of convexity would result in at least one of the axes that the applicator surface is convex about the longitudinal axis (of the applicator head taught by Waitesmith). 
In regards to Claim 8, Waitesmith in view of Telwar teaches the transverse dimension of the applicator head increases towards the distal end thereof, passing through a maximum, before decreasing from the location at which the transverse dimension is maximum towards the distal end (Waitesmith [0031 and 0033], Figure 5 head 50 with view directed towards the leaf/teardrop shaped head). 
Waitesmith is silent to the largest transverse dimension of the applicator surface is between 2.5 mm and 6 mm, and the length thereof, measured along the longitudinal axis of the applicator head is between 7 mm and 12 mm. 
Telwar further teaches an applicator surface, wherein the largest transverse dimension of the applicator surface is between 2.5 mm and 6 mm (Telwar [0064 and 0071], Figure 4 depth 3.72 mm), and the length thereof, measured along the longitudinal axis of the applicator head is between 7 mm and 12 mm (Telwar [0064 and 0070], Figure 4 width 7.82 mm). According to Telwar [0064], the different dimensions of the brush allow for different methods of use and a choice between and larger/smaller brush stroke. It is also noted that Telwar Figure 4 refers to the “Oval Precision Brush” which is one of the smaller brushes disclosed as the smaller size is related to the “precision” functionality. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to further modify the applicator brush as taught by Waitesmith with the largest transverse dimension of the applicator surface is between 2.5 mm and 6 mm (Telwar [0064 and 0071], Figure 4 depth 3.72 mm), and the length thereof, measured along the longitudinal axis of the applicator head is between 7 mm and 12 mm (Telwar [0064 and 0070], Figure 4 width 7.82 mm) since such a modification would provide the predictable result of allowing for precise movements and a choice between a larger or smaller brush stroke.
In regards to Claim 9, Waitesmith in view of Telwar teaches the thickness of the handle (Waitesmith [0026], Figure 2 handle 30) tapers (Waitesmith [0026 and 0027], Figure 3 handle 30 widens then tapers near 20 into the neck) in the direction of the part thereof which is connected to the applicator head. 
In regards to Claim 10, Waitesmith teaches the transverse dimension of the handle decreases (Waitesmith [0026], Figure 2 handle 30) tapers (Waitesmith [0026 and 0027], Figure 3 handle 30 widens then tapers near 20 into the neck) in the direction of the part thereof which is connected to the applicator head. Waitesmith is silent to the ratio between the minimum and the 
In regards to Claim 11, Waitesmith in view of Telwar teaches the longitudinal axis along which the handle extends is rectilinear over the whole length of the handle (Waitesmith [0026], Figure 3 handle 30 “flattened”)
In regards to Claim 12, Waitesmith in view of Telwar teaches the longitudinal axis of each bristle is oriented substantially perpendicular (Waitesmith [0034], Figure 3 bristles 60 are attached to the head 50 perpendicularly) to the longitudinal axis of the applicator head, at the base thereof, where it connects to the applicator head.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waitesmith (US Publication 20100132731) in view of Telwar (US Publication 20160262528) as and further in view of Earl (US Publication 20170265626).
In regards to Claim 13, Waitesmith in view of Telwar teaches an applicator brush as described in the rejection of Claim 1. Waitesmith in view of Telwar is silent to a container containing the product to be applied, selected especially from a care product for the eyebrows, or a make-up product to be applied to the eyebrows, being especially in the form of a powder, a gel or a wax. Earl is in the same field of endeavor as the application and teaches a container (Earl [0038], Figure 1 packaging 10) containing the product to be applied, selected especially from a care product for the eyebrows, or a make-up product to be applied to the eyebrows, being especially in the form of a powder, a gel or a wax. The packaging of Earl provides the product, which can include eyebrow color, so that it can be dispensed and applied conveniently. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the applicator brush as taught by Waitesmith in view of Telwar with the a container (Earl [0038], Figure 1 packaging 10) containing the product to be applied, selected especially from a care product for the eyebrows, or a make-up product to be applied to the eyebrows, being especially in the form of a powder, a gel or a wax since such a modification would provide the predictable result of conveniently storing and dispensing eyebrow care product.
In regards to Claim 14, Waitesmith in view of Telwar teaches an applicator brush as described in the rejection of Claim 13. Waitesmith in view of Telwar is silent to using an assembly, wherein the product is taken up from the container by means of the applicator brush. Earl teaches using an assembly, wherein the product is taken up from the container by means of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Notice of References Cited Form. Querna teaches a brush where one end is for eyebrow sculpting. DeVito teaches an applicator brush where the angle can be changed. Martin teaches a motorized applicator brush. Lim teaches a variety of cosmetic applicator brushes - double ended or telescopic. Grund teaches an eyeliner applicator. Piao teaches an applicator brush with interchangeable convex heads .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JIA-NING LO whose telephone number is (571)272-7628. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J Lo/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772